Citation Nr: 0838806	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a October 2006 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
entitlement to the benefit currently sought on appeal.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in October 2007.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant served on active duty from September 14, 
1973 to September 19, 1993; it is neither claimed nor shown 
that he had additional active duty after that date.

2.  Ten years from the date of the appellant's discharge from 
active service was September 20, 2003; therefore, the 
appellant's basic delimiting period for receiving Chapter 30 
educational benefits expired on September 20, 2003.

3.  The appellant was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.


CONCLUSION OF LAW

The criteria for educational assistance benefits under 
Chapter 30 have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants as to what information or 
evidence is needed in order to substantiate a claim as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the 
veteran's claim of entitlement to educational assistance 
benefits under Chapter 30 must be denied as a matter of law.  
In VAOPGCPREC 5-2004, VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, further discussion of the VCAA is not 
required.

Notwithstanding the application of the VCAA in the present 
case, it is noted that, at the time of the October 2007 
hearing, the undersigned Veterans Law Judge held the record 
open for 60 days to allow the veteran to submit additional 
evidence.  To date, VA has not received additional evidence 
in support of this claim.  

Chapter 30 of Title 38, United States Code, sets forth  
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of  
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 
38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2008).

In this case, the veteran was discharged from active duty on 
September 19, 1993.  Accordingly, his basic delimiting period 
for receiving Chapter 30 educational benefits expired on 
September 20, 2003.

Although the veteran has been awarded Chapter 30 educational 
benefits previously, his current application for on the job 
training at Central Prison was received on January 20, 2005, 
sixteen months after the expiration of the delimiting date 
for his receiving such benefits.  Consequently, he has no 
legal entitlement to the benefits sought on appeal.

The delimiting period of eligibility for Chapter 30 benefits 
may be extended if the veteran was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which the veteran's original period of 
eligibility ended; or (2) one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c).

As noted above, the veteran separated from service on 
September 19, 1993; as such, the period of eligibility for 
Chapter 30 benefits ended on September 20, 2003.  Thus, the 
application for an extension of the delimiting date must have 
been received by whichever is later: September 20, 2004, or 
one year from the date when the veteran's disability no 
longer prevented him from beginning training.

VA received the veteran's application for benefits with the 
training facility on January 20, 2005, well after the 
September 2004 deadline.  Therefore, the question becomes on 
what date was the veteran no longer prevented from beginning 
or resuming a chosen educational program due to disability.

However, in this case it is neither claimed nor shown by the 
evidence that a physical or mental disability prevented the 
veteran from initiating or completing an educational program 
during his basic Chapter 30 delimiting period.

It is acknowledged that the veteran's December 2006 Notice of 
Disagreement reflects his contention that his training began 
on March 11, 2002.  In addition, during his October 2007 
hearing, the veteran testified that his training started in 
March 2002 and ended in August 2002; thus, prior to the 
September 20, 2003 expiration of his Chapter 30 educational 
benefits.  Although he had testified that he would submit 
evidence to support this contention, as noted above, VA has 
received no such evidence.  Moreover, the Apprenticeship 
Agreement with the training facility as well as the 
Enrollment Certification reflect training dates beginning on 
October 20, 2004, and ending on April 20, 2005.  Thus, absent 
additional evidence reflecting training dates from March 2002 
to August 2002, the Board finds the evidence of record 
supports the conclusion that the start date of the veteran's 
training program was October 20, 2004, after the September 
20, 2003 expiration of his Chapter 30 educational benefits.  

Accordingly, the period of enrollment at issue here, from 
October 20, 2004, through April 20, 2005, does not qualify 
for retroactive payment of Chapter 30 educational assistance 
benefits because it did not begin until well after the 
September 20, 2003 delimiting date.  See 38 C.F.R. 
§ 21.7131(a)(1)(ii).

In summary, for the reasons stated above, there is no legal 
authority to award the veteran Chapter 30 educational 
assistance benefits.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied. 


ORDER

Entitlement to education assistance benefits under Chapter  
30, Title 38, United States Code, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


